Exhibit 10.2

 

SELECT MEDICAL CORPORATION

WELSH, CARSON, ANDERSON & STOWE XII, L.P.

 

March 22, 2015

 

MJ Acquisition Corporation
c/o Select Medical Corporation
4717 Gettysburg Road
Mechanicsburg, PA 17088
Attention: Michael E. Tarvin

Project Star

Commitment Letter

Ladies and Gentlemen:

 

Reference is made to the Stock Purchase Agreement dated as of the date hereof
(the “Purchase Agreement”) by and among MJ Acquisition Corporation, a Delaware
corporation (“Buyer”), Concentra Inc., a Delaware corporation (the “Company”),
and Humana Inc., a Delaware corporation (“Seller”), pursuant to which, upon the
terms and subject to the conditions set forth in the Purchase Agreement, Buyer
will purchase from Seller 100% of the equity interests of the Company (the
“Transaction”). Capitalized or other terms used and not defined herein but
defined in the Purchase Agreement will have the meanings ascribed to them in the
Purchase Agreement. The parties listed on Schedule A hereto are collectively
referred to herein as the “Investors.” Each Investor hereby acknowledges that
Seller has entered into the Purchase Agreement in reliance upon, among other
things, the Commitments set forth herein.

1.                                      Commitment. This letter agreement
confirms the several, and not joint, commitment of each of the Investors,
subject to the conditions set forth herein, to purchase, directly or indirectly
through one or more intermediate entities or cause an assignee permitted by the
terms of Section 3(a) to purchase (provided that, subject to the final sentence
of this Section 1 and Section 3(a), no such action shall reduce the amount of
such Investor’s Commitment or otherwise affect the obligations of such Investor
under this letter agreement), a portion of the equity of Buyer at the Closing
for an aggregate purchase price equal to the dollar commitment set forth next to
such Investor’s name on Schedule A hereto (each, a “Commitment” and
collectively, the “Commitments”) solely for the purpose of funding, and to the
extent necessary to fund, the Purchase Price for the Transaction and to pay
related expenses (the “Consideration”), it being understood that none of the
Investors (together with their permitted assigns) shall under any circumstances
be obligated to purchase any equity of Buyer for a purchase price in excess of
its respective Commitment. The obligation of each of the Investors (together
with its respective permitted assigns) to fund its respective Commitment is
subject to (i) the terms of this letter agreement, (ii) the execution and
delivery of the Purchase Agreement, (iii) the satisfaction or waiver by Buyer of
all of the conditions to Buyer’s obligation to effect the Closing of the
Transaction set forth in Section 7.1 and Section 7.3 of the Purchase Agreement
(other than those

 

1

--------------------------------------------------------------------------------


 

conditions that by their nature are to be satisfied by actions taken at the
Closing), and the Buyer is required to complete the Closing pursuant to
Section 2.3 of the Purchase Agreement, (iv) (x) the substantially simultaneous
consummation of the Closing in accordance with the Purchase Agreement or
(y) Seller having irrevocably confirmed in writing to Buyer that if specific
performance is granted and the Debt Financing and the financing contemplated by
this letter agreement are funded, the Closing will occur and (v) the Debt
Financing has been funded or will be funded at the Closing on the terms set
forth in the Debt Commitment Letters if the financing contemplated by this
letter agreement is funded.  The amount to be funded under this letter agreement
will be reduced at or prior to the Closing solely in the event that Buyer does
not require all of the Commitments to pay the amounts payable by Buyer at the
Closing pursuant to, and in accordance with, the Purchase Agreement (and any
related costs and expenses of Buyer) by reason of Buyer having obtained funds
from other sources (including Debt Financing sources) that are readily available
to Buyer to pay such amounts payable by Buyer at the Closing; provided that, any
such reduction in accordance with the foregoing shall be applied in the manner
designated by the Investors.

 

2.                                      Termination. Each Investor’s obligation
to fund its Commitment will terminate automatically and immediately upon the
earliest to occur of (a) the Closing (at which time all such obligations shall
be discharged), (b) the valid termination of the Purchase Agreement pursuant to
Article 11 thereof (provided that, for the avoidance of doubt, any purported
termination of the Purchase Agreement that is not a valid termination shall not
give rise to a termination of this letter agreement pursuant to this Section 2),
(c) without limiting any of Seller’s rights against Buyer under the Purchase
Agreement, or Section 5(b) of this letter agreement, the commencement of any
Action by Seller or the Company or any of their respective Affiliates, or any
Person claiming by, through or for the benefit of Seller or the Company or any
of their respective Affiliates, against any Buyer Related Party (as defined in
the Limited Guarantee), relating to this letter agreement, the Limited
Guarantee, the Purchase Agreement or any of the transactions expressly provided
hereby or thereby, in each case other than as permitted by Section 5(b) of this
letter agreement or any claim seeking an injunction, specific performance or
other equitable remedy against Buyer under the Purchase Agreement in accordance
with the terms and conditions thereof, and (d) the payment of all amounts due
pursuant to the Limited Guarantee executed and delivered by such Investor or its
Affiliates as long as such Investor or its Affiliates have not breached a
payment obligation under such Limited Guarantee. Upon termination of this letter
agreement, the Investors shall not have any further obligations or liabilities
hereunder.

3.                                   Assignment; Amendments and Waivers; Entire
Agreement.

 

(a)                                 The rights and obligations under this letter
agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto and Seller, and any attempted assignment
shall be null and void and of no force or effect. Notwithstanding the foregoing,
each Investor may assign all or a portion of its obligations to fund its
Commitment to one or more investors (other than Buyer or any Subsidiary
thereof), and such Investor’s Commitment hereunder shall be reduced dollar for
dollar by any amounts actually contributed by such other investor(s) to Buyer or
to any Affiliate of Buyer organized to consummate the transactions contemplated
by the Purchase Agreement; provided, however, that any such assignment or
transfer shall not relieve any Investor of its obligations under this letter
agreement

 

2

--------------------------------------------------------------------------------


 

(including its obligation to fund its Commitment) to the extent not performed by
such transferee(s).

 

(b)                                 This letter agreement may not be amended,
and no provision hereof waived or modified, except by an instrument signed by
each of the parties hereto and Seller.

 

(c)                                  Together with the Purchase Agreement and
the Limited Guarantee, this letter agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

 

4.                                      No Third Party Beneficiaries. Except to
the extent set forth in Section 5(a) and Section 5(b), this letter agreement
shall be binding solely on, and inure solely to the benefit of, the parties
hereto and their respective successors and permitted assigns, and nothing set
forth in this letter agreement shall be construed to confer upon or give to any
Person, other than the parties hereto and their respective successors and
permitted assigns, any benefits, rights or remedies under or by reason of, or
any rights to enforce or cause Buyer to enforce, any of the Commitments or any
provisions of this letter agreement.

 

5.                                      Limited Recourse; Enforcement.

 

(a)                                 Notwithstanding anything that may be
expressed or implied in this letter agreement or any document or instrument
delivered contemporaneously herewith, Buyer, by its acceptance of the benefits
of the Commitments provided herein, covenants, agrees and acknowledges that no
Person other than the Investors and their respective permitted assigns shall
have any obligation hereunder or in connection with the transactions
contemplated hereby and that, notwithstanding that the Investors or any of their
respective permitted assigns may be a partnership or limited liability company,
it has no rights of recovery against and no recourse hereunder or under any
documents or instruments delivered in connection herewith or in respect of any
oral representations made or alleged to be made in connection herewith or
therewith shall be had against any Buyer Related Party (other than the Investors
and their respective permitted assigns), whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any Buyer
Related Party (other than Investor or an Investor’s permitted assigns) for any
obligations of the Investors or any of their successors or permitted assigns
under this letter agreement or any documents or instrument delivered in
connection herewith or in respect of any oral representations made or alleged to
be made in connection herewith or therewith or for any claim (whether at law or
equity or in tort, contract or otherwise) based on, in respect of, or by reason
of such obligations or their creation. The Buyer Related Parties are hereby made
third party beneficiaries of this Section 5(a) and may rely on and enforce the
provisions of this Section 5(a).

 

(b)              Buyer shall have no right to enforce this letter agreement
unless directed to do so by the Investors in their sole discretion or, solely to
the extent set forth in the following proviso, Seller; and none of Buyer’s
creditors (including Seller) shall have any right to enforce this letter or
cause Buyer to enforce this letter; provided, however, that, subject to the
terms and conditions of the Purchase Agreement, including, without limitation,
Section 12.15(b) thereof,

 

3

--------------------------------------------------------------------------------


 

Seller is hereby made an express third party beneficiary of the rights granted
Buyer hereby for the purposes of (a) directly enforcing the obligations of the
Investors under this letter agreement through an action for specific performance
or (b) seeking specific performance of Buyer’s right to cause the Commitments to
be funded hereunder (in each case solely to the extent that Buyer is permitted
to enforce the Commitments pursuant to the terms and conditions hereof and
Seller is permitted to enforce the Commitments pursuant to Section 12.15(b) of
the Purchase Agreement) and in each case for no other purpose (including,
without limitation, any claim for monetary damages hereunder).  Subject to the
terms and conditions of this letter agreement, Seller shall have the right to
enforce the Commitments directly against the Investors in Seller’s own name
pursuant to clause (a) of the immediately preceding sentence irrespective of
whether Buyer pursues specific performance, it being understood that in no event
shall an Investor be required to satisfy its Commitment more than once.

 

(c)                                  Concurrently with the execution and
delivery of this letter agreement, each Investor or an affiliate of each
Investor is executing and delivering to Seller the Limited Guarantee (the
“Limited Guarantee”) relating to certain of Buyer’s obligations under the
Purchase Agreement. Seller’s remedies against (i) the Investors or Buyer for
specific performance pursuant to the terms and conditions of Section 5(b) of
this letter agreement, (ii) each Investor under the Limited Guarantee and
(iii) any Buyer Related Party (as defined in the Limited Guarantee) with respect
to any Retained Claim (as defined in the Limited Guarantee) that may be asserted
against such Buyer Related Party pursuant to Section 8(a) of the Limited
Guarantee shall, and are intended to, be Seller’s sole and exclusive direct or
indirect remedies available to Seller and its Affiliates (including the Company)
against the Investors and the Buyer Related Parties for any liability, loss,
damages or recovery of any kind (including consequential, indirect or punitive
damages, and whether at law, in equity or otherwise) arising under or in
connection with any liabilities or obligations arising under or in connection
with the Purchase Agreement, the Limited Guarantee, this letter agreement, the
breach thereof or hereof (whether willfully, intentionally, unintentionally or
otherwise) or of the failure of the Transaction to be consummated or otherwise
in connection with the transactions contemplated hereby and thereby or in
respect of any oral representations made or alleged to be made in connection
therewith or herewith, including in the event Buyer breaches its obligations
under the Purchase Agreement, whether or not such breach is caused by any
Investor’s breach of its obligations under this letter agreement.  For the
avoidance of doubt, any relief available to Seller under or relating to the
Purchase Agreement shall be subject to Section 11.3 and Section 12.15 thereof.

 

6.                                      Confidentiality. This letter agreement
shall be treated as confidential and is being provided to Buyer and Seller
solely in connection with the Transaction. This letter agreement may not be
used, circulated, quoted or otherwise referred to in any document, except with
the written consent of each Investor and Seller; provided that (x) no such
written consent shall be required for disclosures by Seller to the Company so
long as the Company agrees not to use, circulate, quote or otherwise refer to
this letter agreement except that the Company may disclose the existence or
content of this letter agreement to its Affiliates and its representatives who
agree to keep such information confidential on terms substantially identical to
the terms contained in this Section 6 and (y) any party hereto may disclose the
existence or content of this letter agreement to the extent required by Law or
the rules of any self-regulatory organization or securities exchange.

 

4

--------------------------------------------------------------------------------


 

7.                                      Governing Law; Jurisdiction; Waiver of
Jury Trial.

 

(a)                                                                                                                                
This letter agreement, including the validity hereof and the rights and
obligations of the parties hereunder, all amendments and supplements hereto and
the transactions contemplated hereby, and all actions or proceedings (whether at
law or in equity, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this letter agreement or the negotiation, execution or
performance hereof, shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Each of the parties hereto
irrevocably agrees that any such action or proceeding shall be brought and
determined exclusively in any state or federal court within the State of New
York in New York County (the “Courts”).  Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any such
action or proceeding in any court other than the Courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any such action or proceeding: (a) that
it is not personally subject to the jurisdiction of the Courts for any reason
other than the failure to serve; (b) that it or its property is exempt or immune
from jurisdiction of any Court or from any legal process issued by the Courts
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise); and (c) to
the fullest extent permitted by Law, that: (i) such action or proceeding in a
Court is brought in an inconvenient forum; (ii) the venue of such action or
proceeding is improper; or (iii) this letter agreement, or the subject matter
hereof, may not be enforced in or by the Courts. Each of the parties hereto
irrevocably consents to the service of process out of the Courts and any
appellate court therefrom in any such action or proceeding by the delivery of
copies thereof by registered mail, postage prepaid, to it at its address set
forth herein, such service of process to be effective upon acknowledgment of
receipt of such registered mail.  Nothing herein shall affect the right of any
party to serve process in any other manner permitted by applicable Law.

 

(b)                                 EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(B).

 

8.                                      Representations and Warranties.  Each
Investor hereby represents and warrants that (a) it has the financial capacity
to fulfill its Commitment under this letter agreement, and that all funds
necessary for such Investor to fulfill its Commitment under this letter
agreement will be available to such Investor at the Closing, (b) to the extent
(if any) that its governing documents limit the amount it may commit to any one
investment, its Commitment hereunder is less than the maximum amount that it is
permitted to invest in any one investment

 

5

--------------------------------------------------------------------------------


 

pursuant to the terms of such governing documents, (c) it has the requisite
power and authority to enter into and deliver this letter agreement and to
perform its obligations hereunder, and the performance of such obligations do
not contravene, conflict with or result in any violation of any provision of
each Investor’s charter, partnership agreement, operating agreement or similar
organizational documents or any law, regulation, rule, decree, order, judgment
or contractual restriction applicable to or binding on such Investor or its
assets and (d) this letter agreement has been duly and validly executed and
delivered by the Investor and constitutes the valid and binding agreement of the
Investor, enforceable against such Investor in accordance with its terms.

 

9.                                      Counterparts. This letter may be
executed and delivered (including by facsimile transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.

 

 

Very truly yours,

 

 

 

 

 

INVESTORS:

 

 

 

WELSH, CARSON, ANDERSON & STOWE XII, L.P.

 

 

 

 

 

 

By:

/s/ D. Scott Mackesy

 

Name:

D. Scott Mackesy

 

Title:

Managing Member

 

 

 

 

 

 

SELECT MEDICAL CORPORATION

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

Name:

Martin F. Jackson

 

Title:

Executive Vice President and Chief Financial Officer

 

[Equity Commitment Letter]

 

6

--------------------------------------------------------------------------------


 

Accepted and acknowledged:

 

 

 

BUYER:

 

MJ ACQUISITION CORPORATION

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

Name:

Martin F. Jackson

 

Title:

Officer

 

 

[Equity Commitment Letter]

 

7

--------------------------------------------------------------------------------


 

Accepted and agreed to (solely in the capacity of an intended third party
beneficiary hereto) as of the first date written above.

 

SELLER:

 

 

 

 

 

HUMANA INC.

 

 

 

 

 

 

By:

/s/ Brian A. Kane

 

Name:

Brian A. Kane

 

Title:

Senior Vice President & Chief Financial Officer

 

 

[Equity Commitment Letter]

 

8

--------------------------------------------------------------------------------


 

Schedule A
Commitments

 

Investor

 

Dollar Commitment

 

Welsh, Carson, Anderson & Stowe XII, L.P.

 

$

214,570,000

 

Select Medical Corporation

 

$

215,430,000

 

TOTAL

 

$

430,000,000

 

 

9

--------------------------------------------------------------------------------